REDMANN, Judge.
Plaintiff appeals from the dismissal of his demands against a tortfeasant driver’s employer and the employer’s insurer.
The accident occurred over an hour after the driver had finished work for the day. The driver sideswiped four or five parked cars. There is ample testimony that the driver was never authorized to • drive the employer’s truck at all, although plaintiff argues he was authorized to drive since no criminal charges were filed against him and he was not fired. The driver was employed as a truck driver’s helper; he did not have a driver’s license. Although plaintiff and his wife’s brother-in-law testified that they had seen the driver previously (and subsequently) driving the employer’s truck as if in normal business usage, we must conclude that the trial judge rejected this testimony (or else he would presumably have held the insurer liable under Waits v. Indemnity Ins. Co. of N. America, 1949, 215 La. 349, 40 So.2d 746).
That rejection is largely the result of a credibility evaluation which we simply cannot say was erroneous.
The judgment is affirmed.